Citation Nr: 1236494	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, and from October 1986 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Cleveland, Ohio.

In November 2005, the Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing at the RO in Cleveland, Ohio.  A transcript of the proceeding has been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's diabetes mellitus is related to active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for diabetes mellitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for diabetes mellitus is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for certain chronic conditions listed in 38 C.F.R. § 3.309(e) that manifest to a degree of 10 percent or more within one year of separation from service, which conditions include diabetes mellitus.  38 U.S.C.A. § 1112(a) (West 2002).

The Veteran served on active duty in the Navy for most of the period from November 1982 through September 2005.  He claims that he has diabetes mellitus that had its onset in service or is otherwise related to service.

With regard to the Veteran's service treatment records, July 1987 service treatment records reflect that the Veteran complained of malaise for a month.  An assessment of rule-out glucose in blood was recorded, and a plan for a random glucose test was noted.  A later random glucose test reading was 108, and a diagnosis of malaise of unknown causes was recorded.  October 1996 service treatment records reflect that the Veteran had fasting blood sugar readings of 118 and 112.  A diagnosis of hyperglycemia was recorded, and the Veteran was counseled regarding a hyperglycemic diet, weight loss (71 inches, 220 lbs), and exercising.  Possible diabetes mellitus was also notated.  Subsequent service treatment records reflect that the Veteran's glucose readings were 109 in March 2001, 114 in July 2002, and 111 in April 2005.  A May 2004 report of medical examination reflects that the Veteran's glucose was 120, and that it was recommended that he follow-up regarding his elevated blood sugar.  

Post-service, July 2006 VA treatment records reflect that the Veteran established care at the VA CBOC, and that his glucose reading was 119.  September 2006 VA treatment records reflect that the Veteran's glucose reading was 128, and that he was advised to exercise and lose weight due to his family history of diabetes mellitus.  August 2007 VA treatment records reflect that the Veteran's glucose reading was 202, and that he was diagnosed with diabetes mellitus and prescribed metformin for treatment.  Recent VA treatment records reflect that the Veteran has continued to be followed for his diabetes at the VA medical center.  See, e.g., June 2010.

The Veteran's claim was remanded in April 2010, including so that he could be provided with a VA examination relating to his claim.  A June 2010 VA examination report reflects that the examiner noted the Veteran's history in service of diagnosis of hyperglycemia in October 1996 and subsequent elevated or high glucose levels, and that the Veteran explained they were fasting retests due to concerns over his glucose levels.  The examiner also noted the Veteran's post-service history at the VA clinic.  The examiner noted that the September 2006 record "made no mention of diabetes mellitus," albeit the Board notes that this particular VA treatment record reflects the Veteran was advised to exercise and lose weight in light of his family history of diabetes, and the Board adds that a lab result record of the same date reflects that the Veteran's glucose level was 128.  Also, the Board notes that the Veteran testified that this particular VA clinician (in September 2006) advised him during the September 2006 visit that they needed to monitor his glucose levels, see transcript at 5, which testimony the Board finds to be credible.  The examiner also noted that the Veteran was diagnosed with diabetes mellitus in August 2007, and also noted the Veteran's prior history of diagnosed hypertension in 1988.  The examiner opined that it is less likely as not that the Veteran's diabetes mellitus had it s onset in service or is otherwise related to service.  The examiner reasoned that there is a clear and accepted definition of diabetes mellitus, and that the Veteran did not meet the criteria for the diagnosis until about two years after his discharge.

More recently, the Veteran submitted a February 2012 letter from Captain D.C., M.D., of the Internal Medicine Clinic at WPAFB (with a waiver of AOJ consideration).  In his letter, Captain D.C. wrote that he conducted an extensive review of the Veteran's medical records during his active service, and that although the Veteran did not meet the criteria for a formal diagnosis of diabetes mellitus while he was on active duty, he did meet the criteria for "impaired fasting glucose (pre-diabetes) and metabolic syndrome (impaired fasting glucose, triglycerides>150, and hypertension), which are risk factors for the development of diabetes."

Having reviewed the record, the Board notes that there appears to be no question that the Veteran was not formally diagnosed with diabetes mellitus by a health care provider in service or within one year of discharge from service.  Thus, the question has been whether or not the Veteran's diabetes may have been present, although undiagnosed during the period extending up to one year following separation, or is otherwise related to his military service.  In this regard, the Board acknowledges that the VA examiner reviewed the clinical findings and test results in service and post-service, and confirmed that they did not meet the diagnostic criteria for a diagnosis of diabetes until April 2007, which is approximately seven months after the expiration of that period.  At the same time, the Board notes that the record also contains the letter from Captain D.C. noting that the Veteran developed risk factors for diabetes in service, which is consistent with the clinical findings noted repeatedly in his records.  Such risk factors were noted to include the various glucose readings therein, but, significantly, D.C. also included the Veteran's now service-connected hypertension.  The Board also acknowledges that the Veteran testified at the Board hearing that he began experiencing symptoms of excessive thirst in service in 2004 that he attributes to his diabetes, which testimony the Board finds to be credible.  The Board has also considered the notation in the September 2006 VA treatment records within one year of separation, which expressed concern over diabetes, even though the examiner specifically did not choose to diagnose the disorder at that time.  

Given all of these various factors, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus is related to service or service-connected disability.  In this regard, the Board has considered undertaking further development on the medical questions at issue.  However, this claim has already remained pending for some time, and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for diabetes mellitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2011).


ORDER

Service connection for diabetes mellitus is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


